Exhibit 10.1

 

 

FIRST AMENDMENT TO

OFFICER RESTRICTED SHARE AWARD

 

This First Amendment to Officer Restricted Share Award (“RSA Amendment”) is made
this __ day of December, 2014, by and between Oxford Immunotec Global PLC (the
“Company”) and Peter Wrighton-Smith, Ph.D. (“Grantee”).

 

RECITALS

 

WHEREAS, Company and Grantee are parties to a restricted share award certificate
designated Restricted Share Award RS-008, reflecting the grant of restricted
shares under Appendix C to the Company’s 2013 Share Incentive Plan with a Grant
Date of March 3, 2014 the (“RSA Certificate”); and

 

WHEREAS, the parties now wish to amend the RSA Certificate as set forth in this
RSA Amendment.

 

NOW, THEREFORE, in consideration of the foregoing, the promises and covenants
set forth in this RSA Amendment, and other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged and agreed, the Company
and Grantee agree as follows:

 

1.             Paragraph 3(e) Effect of a Change in Control of the RSA
Certificate is hereby deleted in its entirety and replaced in full with the
following:

 

3.(e).       Effect of a Change in Control. If following the occurrence of a
Change in Control (as defined below), the Grantee’s employment is terminated by
the Company other than for Cause, or by the Grantee for Good Reason (as defined
below), then the portion of the Award that has not vested as of the date of such
termination shall become fully vested in accordance with the terms of this
Agreement (the “Accelerated Vesting”). If the Grantee’s employment is terminated
by the Grantee for Good Reason as defined in Paragraph 3(g)(ii)(1) through (7),
Accelerated Vesting will only apply if the event constituting Good Reason (as
defined in Paragraph 3(g)(ii)(1) through (7)) occurred within one year of the
Change in Control and the Grantee provides notice to the Company of his election
to terminate employment within ninety (90) days of the occurrence of the event
constituting Good Reason.

 

 

 

First Amendment to Restricted Share Award No. RS-008 

Peter Wrighton-Smith, Ph.D.

 

 
 

--------------------------------------------------------------------------------

 

 

2.             Paragraph 3 is amended to add the following provision following
Paragraph 3.(f).

 

3.(g).       Additional Definitions.

 

(i).     Cause shall have the meaning set forth in the 2013 Share Incentive
Plan.

 

(ii).     Good Reason means any of the following: (1) a material reduction in
the Grantee’s base salary, unless such reduction is effected contemporaneously
or in conjunction with a broader reduction in pay of other senior executives;
(2) a material reduction in the Grantee’s incentive compensation participation
level (target incentive as a percentage of base salary) from what it has been at
any time within the immediately preceding three years, unless such reduction is
effected contemporaneously or in conjunction with a broader reduction in senior
executive pay or incentive pay for other senior executives; (3) a material
change in the equity compensation benefits available to the Grantee, unless such
change is effected contemporaneously or in conjunction with a broader change in
equity compensation benefits available to other senior executives; provided that
the imposition of performance targets for the Grantee’s equity compensation
benefits shall not give rise to Good Reason, nor shall any difference in
performance targets for equity compensation benefits provided to the Grantee and
other senior executives constitute Good Reason; (4) the imposition of a change,
not previously approved by the Grantee, that the Grantee’s primary office
location (where he is required to be physically present for the majority of time
when he is not engaged in work-related travel) increase his one-way commuting
distance by more than 20 miles; (5) the imposition of a requirement by the Board
of Directors or other authority to whom the Grantee reports, without the
approval of the Grantee, that increases the number of days of his international
travel by more than ten percent (10%) from the average of such travel days
during the immediately preceding two years; (6) the imposition by the Board of
Directors or other authority to whom the Grantee reports of a work schedule that
results in the Grantee becoming a tax resident in the United States or in any
individual state within the United States; (7) failure of the Board of Directors
to recommend the Grantee for reelection to the Board when his term expires
unless such failure is prompted by legal or corporate governance considerations;
or (8) if, at any time on or after the one year anniversary of a Change in
Control but prior to the third anniversary of the Change in Control, there is a
change in the composition of the Board of Directors to whom the Grantee reports
so that a majority of such Board is composed of individuals who were not
directors immediately prior to the Change in Control.

 

 

 

First Amendment to Restricted Share Award No. RS-008

Peter Wrighton-Smith, Ph.D.

 

 
-2- 

--------------------------------------------------------------------------------

 

 

3.             Except as amended herein, the RSA Certificate shall remain in
full force and effect. Terms not defined in this RSA Amendment shall have the
meaning set forth in the RSA Certificate.

 

This RSA Amendment has been executed and delivered as a deed on __ December
2014.

 

 

SIGNED as a Deed

By Peter Wrighton-Smith, Ph.D.

 

_____________________________________

 

 

in the presence of:

 

_____________________________________

Witness signature:

Name:

Address:

Occupation:

 

 

 

SIGNED as a Deed

By OXFORD IMMUNOTEC GLOBAL PLC

acting by the under-mentioned

person(s) acting on the authority

of the Company in accordance

with the laws of the territory of

its incorporation

 

 

_____________________________________

Authorised signatory

 

 

_____________________________________

Authorised signatory

 

 

 

First Amendment to Restricted Share Award No. RS-008 

Peter Wrighton-Smith, Ph.D.

 

 

-3- 

 